~S
REPUBLIC OF ZAMBIA

The Mines and Minerals Development Act, 2008
(Act No. 7 of 2008) 14105-BQ-104
The Mines and Minerals Development (General) Regulations, 2008
LARGE-SCALE GEMSTONE LICENCE

(Section 38 of the Mines and Minerals Development Act,.No. 7 of 2008)

Holder's name ..

The mining arcas shail be the area described in the Schedule and annexed hereto and bordered ...
seseseeeeees On the Plan.

The licence relates to the following minerals.

The licence is granted for a period of ....TEN..(20). YEARS... commencing on the ...27TH

day of ..ARBT», 2010 cesses coeseeerseeeneeseenees

The conditions of grant of the licence are as shown in the Annexure attached hereto.
ANNEXURES 1-6

ENDORSEMENT OF REGISTRATION

This Large-Scale Gemstone Licence has this ...

